Citation Nr: 0609963	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-06 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware that denied the veteran's claim of 
entitlement to service connection for a shoulder condition 
and for right ear hearing loss.  The veteran filed a Notice 
of Disagreement with this action dated in April 2002.  The RO 
issued a Statement of the Case with respect to both issues in 
January 2004.  In February 2004, the veteran filed a 
Substantive Appeal only with respect to the issue of service 
connection for a bilateral shoulder condition.

In his February 2004 Substantive Appeal, the veteran 
requested the opportunity to testify at a hearing held before 
a Veterans Law Judge (formerly known as a Member of the 
Board) in Washington DC.  The RO scheduled the hearing for 
June 2004.  The veteran, however cancelled the hearing and, 
since that time, has not requested the opportunity to testify 
at another Board hearing.  In light of the above, the Board 
finds that the veteran's request to testify at a Board 
hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

In this case, in December 1999, a year and a half after the 
veteran's separation from service, the veteran complained of 
bilateral shoulder pain and was indicated to have mild 
degenerative joint disease at the AC joint bilaterally.  An 
x-ray of the veteran's shoulders taken in April 2002 was 
within normal limits.  In October 2003, the veteran was 
afforded a VA examination in connection with his claim.  He 
was diagnosed with chronic bursitis/tendonitis with some 
adhesive capsulitis in both shoulders, with the right worse 
than the left.  The examiner noted the veteran's 20 year 
service history, including activities during the Gulf war 
pushing heavy cargo onto aircraft.  After service, the 
veteran was noted to work as a ramp agent for an airline, a 
job that requires lifting luggage all day long.  The 
examiner, however, did not state an opinion regarding whether 
the veteran's current bilateral shoulder condition is the 
result of his service.  

The Board therefore concludes that this matter should be 
remanded and that, upon remand, the RO should arrange for the 
veteran's claims folder to be reviewed by the examiner who 
prepared the October 2003 examination report (or a suitable 
substitute if that examiner is unavailable), for the purpose 
of preparing an addendum that addresses whether the veteran's 
shoulder condition is related to or had its onset during 
service.  Pursuant to the VCAA, such an examination is 
necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

Prior to affording the veteran a pertinent VA examination, 
the RO must make sure that all the relevant records have been 
obtained.  A review of the claims folder shows that the 
veteran reported that he sought treatment from his private 
family physician in June 1998, immediately after discharge, 
in connection with shoulder pain.  The record also indicates 
that the veteran has sought treatment for his condition at 
the Dover Air Force Base medical clinic, and at the 
Wilmington, Delaware VA Medical Center.  The RO should 
therefore update the veteran claims file with records from 
these facilities.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
notes that, pursuant to the VCAA, VA must obtain any 
outstanding VA and private medical records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Finally, During the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, 
including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disability on appeal.  As these questions 
are involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that 
a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a 
disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:
      
1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claim.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to his claim and 
should include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him for his 
shoulders.  This should specifically 
include records dated in 1998 from the 
veteran's private family physician; the 
Dover Air Force Base medical clinic, 
dated since service; and from the 
Wilmington, Delaware VA Medical Center, 
dated since April 2003.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
October 2003 VA examination report (or a 
suitable substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's bilateral shoulder 
condition is related to or had its onset 
during service.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
shoulder condition found to be present.  
If the examiner diagnoses the veteran as 
having a bilateral shoulder condition, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's condition was 
caused by or had its onset during 
service, or if arthritis is diagnosed, 
within one year of service.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event the decision 
remains adverse to him, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




 
 
 
 


